Citation Nr: 0127320	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  98-17 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUES


1.   Entitlement to an effective date earlier than September 
8, 1995 for an award of service connection for a low back 
disability and bilateral iritis.

2.  Entitlement to a rating in excess of 20 percent for a low 
back disability.

3.  Entitlement to a compensable rating for bilateral iritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1978 to August 
1992.

An April 1996 RO rating decision granted service connection 
for a low back disorder, and assigned a noncompensable 
rating, effective from September 8, 1995.  In March 1998 the 
RO granted a 20 percent for the low back disability, 
effective from September 8, 1995.  A July 1998 RO decision 
granted service connection for chronic bilateral iritis, and 
assigned a noncompensable rating, effective from September 8, 
1995.  

The veteran appeals to the Board of Veterans' Appeals 
(Board), claiming an effective date earlier than September 8, 
1995 for the award of service connection for a low back 
disability and bilateral iritis, and claiming higher ratings 
for the low back disability and bilateral iritis.  The 
present Board decision addresses all the issues except for a 
higher rating for bilateral iritis; such issue is the subject 
of the remand at the end of the decision.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
low back disorder and bilateral iritis was received by the RO 
on September 8, 1995, which is a few years after service.  
The RO awarded service connection for a low back disorder and 
bilateral iritis effective from September 8, 1995.  

2.  The veteran's low back disability is manifested by no 
more than moderate lumbosacral strain and moderate limitation 
of motion of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
8, 1995, for service connection for low back disability and 
bilateral iritis, have not been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).

2.  The criteria for a rating for a rating in excess of 20 
percent for a low back disability have not been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5292, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from April 1978 to August 
1992, during which time he received treatment for low back 
problems and bilateral iritis.

The claims file indicates the VA did not receive a claim for 
compensation from the veteran until September 8, 1995, at 
which time a claim, cover letter, and other supporting 
documents were received by the Washington, DC RO (the veteran 
was then residing in Germany).  In the cover letter which the 
veteran dated August 25, 1995, he said that on "1 June 1995" 
his claim packet was mailed to the RO via registered mail.  
He claimed that after he did not receive a response, he 
called to inquire on the status of his packet and was 
informed that the claim never reached the RO and should be 
resubmitted.  The veteran indicated that he was sending along 
copies of the original packet as well as additional 
information not included in the first request.  Enclosed was 
a copy of what appears to be a postal receipt, in German, to 
the Department of Veterans Affairs, USA Washington, for a 
mailing on June 1, 1994.  Also received by the RO with the 
packet of materials on September 8, 1995 was an Application 
for Compensation or Pension (VA Form 21-526), which the 
veteran dated June 1, 1994, and in which he claimed service 
connection for several conditions, including a low back 
condition and an eye condition.  

A letter from Dr. Ecker and Dr. Zell (in Germany) shows that 
the veteran was evaluated in February 1996 due to a complaint 
of back pain.  It was noted that the distance of his 
fingertips to the floor, when bending forward, was 0 cm., he 
had the ability to bend backwards at 4/5, ability to bend 
sideways on the left at 5/5 and on the right at 4/5, and his 
rotation was impaired on the right.  Diagnoses were a 
suspected root irritation at L1, scoliosis, and false posture 
of the spine.  Magnetic resonance tomography of the lumbar 
spine in February 1996 was unremarkable except for broad 
based collapses of base and upper plates as in Scheuermann's 
disease.  

Another treatment record shows that the veteran was seen in 
September 1997 for complaints of lower back pains.  He had 
thoracic and lumbar scoliosis, and manual examination showed 
that the lower vertebrae presented an arthrogenic problem 
with pain caused by compounded pressure at the L5-S1 level.  
There was multiple lumbar lordosis with straining of the 
ileo-lumbar ligaments, as well as inflammation of the 
interspinalis ligaments.  

On a VA contract examination (in Germany) in September 1997 
the veteran complained of a dull pain deep in the center of 
his lower back, with no radiation of pain.  He reported that 
coughing, sneezing, and defecating sometimes increased his 
lower back complaints, and that four to five days per week he 
had major complaints.  He reported that prolonged sitting and 
driving bothered him, that he felt back pain during sexual 
intercourse, and he could not pick up more than 40 pounds.  
He claimed that any prolonged posture or repetitive motion 
caused pain, and that his chronic low back pain interfered 
with his occupational as well as his personal life.  He 
worked as a supply technician in logistics, and it was noted 
that this required heavy, repetitive lifting, and that after 
work he suffered from aggravated back pain.  It was noted 
that he could sit for one-half to one hour, could drive for 
30 minutes without a break, could stand for one hour, and 
could walk at a slow pace, as walking faster aggravated his 
pain.  It was noted that there was no increased fatigability 
and there was no visible antalgic gait.  Inclination and 
reclination of the entire spine was "99-0-20" degrees and 
"normal but painful", with pain on use from "90-0-20" degrees 
on.  Lateral flexion was "25-0-20" degrees and rotation was 
"20-0-20" degrees, and moderately and painfully limited.  
There was pain on use from "20-0-20" degrees on lateral 
flexion to the right and left, and it was noted that rotation 
was not further limited due to pain on use.  It was noted 
that paraspinal musculature was hard and tense between T1 and 
L5-S1, bilaterally, and there were demonstrable muscle spasms 
bilaterally.  The spinous processes at L4-5 were painful on 
tapping.  His back strength was reduced, and it was noted 
that repetitive picking up or carrying created major low back 
pain sensations.  His speed was slowed down, and his chronic 
lower back pain interfered with his occupational tasks 
because he could not perform his work as fast as he used to 
do it.  Fast walking also created major back complaints.  
There was stiffness in his back throughout the day, and 
burning sensations in the morning.  X-ray films of the lumbar 
spine showed no pathology along the lumbar spine.  The 
diagnoses included chronic lower back pain with moderate 
limitation of motion.

The veteran subsequently moved back to the United States.  A 
treatment record from the Biloxi VA Medical Center showed 
that in April 1998 the veteran complained of low back pain 
since service, worse in the past four weeks.  The diagnostic 
impression appeared to be low back pain, L5-S1, degenerative 
joint disease.  

VA treatment records showed that in January and February 2000 
the veteran was seen for complaints of low back pain, as well 
as a number of other ailments.  In March 2000 he complained 
of back pain all the time, and reported his worst pain came 
with prolonged sitting or standing.  In February 2000 he 
underwent an MRI  which revealed a normal lumbar spine.  In 
May 2000 he complained of back pain, examination showed 
paravertebral tenderness in the lumbar spine, and the 
assessment was chronic lumbar strain.  In June 2000 his low 
back pain was attributed most likely to chronic sprain.

On VA examination in December 2000 the veteran complained of 
increased severity of his chronic low back pain.  He reported 
that activities such as bending, lifting, or squatting 
aggravated his low back, and that prolonged sitting, standing 
or walking bothered his back.  No radicular complaints were 
noted.  Examination showed that he moved about the room 
without apparent difficulty and was able to stand erect.  No 
spasms were noted, but there was tenderness to palpation in 
the midline of the lower back.  Range of motion testing 
showed that the veteran had 80 degrees of flexion without 
pain, 25 degrees of extension with slight pain, and 25 
degrees of right and left lateral bending without pain.  He 
had 5/5 strength on muscle testing, and was able to heel and 
toe walk.  In a sitting position, straight leg raising 
examination was negative.  An MRI scan of the lumbar spine 
dated in March 2000 was noted to be normal.  The impression 
was mechanical low back pain syndrome with a history of 
injury.  With regard to DeLuca, the examiner noted that the 
veteran only had slight pain on range of motion testing, and 
that pain could further limit functional ability during a 
flare-up or with increased use, but that it was not feasible 
to express any of these in terms of additional limitation of 
motion as this could not be determined with any degree of 
medical certainty.  

The veteran has submitted written statements, as well as 
testimony at a September 1997 RO hearing and an August 2001 
Board videoconference hearing, in support of his claims.  He 
maintains that service connection for his low back disability 
and bilateral iritis shoud be effective from when he first 
mailed his claim in June 1994, not from September 8, 1995 
when the RO received a remailed copy of the claim.  The 
veteran argues that his service-connected low back disorder 
is more than 20 percent disabling.  He describes pain and 
periodic muscle spasm from the low back condition, and he 
notes this limits his activities.  

Analysis

With regard to the issues subject to the present Board 
decision, the file shows that through correspondence, rating 
decisions, statements of the case, and supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims.  Identified 
medical records have been obtained, and VA examinations have 
been provided.  As to these claims, the Board finds that the 
notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

Effective date earlier than September 8, 1995 for an award of 
service connection for a low back disability and bilateral  
iritis

The effective date of an award based on an original claim for 
disability compensation shall be the day following separation 
from active service or date entitlement arose, if the claim 
is received within one year after separation from service; 
otherwise, the effective date of the award will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§§ 3.400, (b)(2).

The record reflects that the veteran was separated from 
service in August 1992.  He does not allege, nor does the 
evidence show, that a claim for service connection was 
submitted within one year after his separation from service.  
Thus, the effective date of the award will be the date of VA 
receipt of the claim, or the date entitlement arose, 
whichever is later.

A claim or application for VA benefits, whether formal or 
informal, must be in writing and must identify the benefit 
sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 
38 C.F.R. § 3.155; Rodriquez v. West, 189 F.3d 1351 (Fed. 
Cir. 1999).  Moreover, the effective date rules are clear 
that it is the date of VA receipt of a claim (not the date of 
attempted mailing) which determines the effective date for 
any award stemming from the claim.

The veteran contends that he initially mailed his claim for 
service connection for a low back condition and bilateral 
iritis from Germany to the Washington, DC RO in June 1994, 
and therefore, the grant of service connection for the 
disabilities should be from that time.  The determinative 
fact, however, is that the VA did not actually receive a 
written claim for service connection until September 8, 1995.  
Whether this was due an improper address, problems with the 
German or United States postal services, or other possible 
causes, does not alter the rules on effective dates.  
Inasmuch as the VA did not receive the claim for service 
connection until September 8, 1995, and such was more than a 
year after service, service connection for a low back 
disorder and bilateral iritis may be effective no earlier 
than September 8, 1995.  

The relevant facts are not in dispute, and it is the law, not 
the evidence, which determines the outcome of the claim.  As 
a matter of law, the claim for an earlier effective date for 
service connection for a low back disorder and bilateral 
iritis must be denied.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).

Rating higher than 20 percent for a low back disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's service-connected low back disability is rated 
20 percent.

Moderate limitation of motion of the lumbar spine warrants a 
20 percent rating.  Severe limitation of motion of the lumbar 
spine warrants a 40 percent rating.  38 C.F.R. 4.71a, 
Diagnostic Code 5292.

Lumbosacral strain is rated 20 percent when there is muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position.  A 40 percent 
rating requires that lumbosacral strain be severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295.

The medical evidence shows that the overriding complaint 
referable to the veteran's service-connected low back 
disability is pain, for which he has been treated.  On VA 
contract examination in Germany in September 1997, there was 
some limitation of motion, with pain at some degrees in 
different directions, and the examiner concluded the veteran 
had moderate limitation of motion of the low back.  The most 
recent VA examination in December 2000 shows no more than 
moderate limitation of motion of the low back, with 80 
degrees of flexion without pain, 25 degrees of extension with 
slight pain, and 25 degrees of right and left lateral bending 
without pain.  The examination also noted no spasm, but some 
tenderness, in the low back.

With regard to Code 5292 for limitation of motion of the 
lumbar spine, the evidence shows no more than moderate 
limitation of motion, and thus no more than a 20 percent 
rating may be assigned.  There is no credible evidence that 
any additional limitation of motion of the low back due to 
pain on use or during flare-ups would amount to severe 
limitation of motion as required for the next higher rating 
of 40 percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With regard to Code 5295 for lumbosacral strain, the veteran 
reports intermittent muscle spasm, although such was not 
evident at the last examination, and there is no evidence of 
unilateral loss of lateral spine motion in the standing 
position.  It is questionable whether he meets the 
requirements for a 20 percent rating under this code, and it 
is clear that he does not have severe lumbosacral strain as 
described in the criteria for a higher rating of 40 percent 
under this code.

The Board notes that the veteran's service-connected low back 
disability has not been more than 20 percent disabling during 
any period of time since the effective date of service 
connection on September 8, 1995.  Fenderson v. West, 12 
Vet.App. 119 (1999) 

The preponderance of the evidence is against the claim for a 
rating higher than 20 percent for a low back disability.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

An earlier effective date for service connection for a low 
back diability and bilateral iritis is denied.

A higher rating for a low back disability is denied.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence on the claim for a compensable 
rating for bilateral iritis.  38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

At his August 2001 Board hearing, the veteran testified that 
he has had active iritis for which he was receiving ongoing 
treatment and medication at the Biloxi VA Medical Center 
(VAMC), and the record suggests there may also be recent 
pertinent records from the VA Outpatient Clinic (VAOPC) in 
Mobile .  The veteran last underwent a VA examination of his 
eyes in June 1998.  In the judgment of the Board, as part of 
the duty to assist the veteran, any recent VA treatment 
records concerning the eyes should be obtained, and another 
VA eye examination should be provided.  

In view of the foregoing, this issue is remanded to the RO 
for the following:

1.  The RO should ask the veteran to 
identify (names, locations, dates) all 
medical providers who have treated him 
for eye problems since 1999.  After 
securing any necessary releases, the RO 
should request copies of related medical 
records which are not already on file.  
This should include records from the 
Biloxi VAMC and Mobile VAOPC concerning 
the eyes.

2.  The RO should then have the veteran 
undergo a VA opthalmological examination 
in order to determine the severity of his 
bilateral iritis.  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should note that such has been 
accomplished.  All necessary tests should 
be performed, including visual acuity 
testing and visual field testing.  The 
examiner should note whether the 
veteran's bilateral iritis is "active" 
and should comment on all current 
manifestations of the veteran's bilateral 
iritis.  

3.  The RO should then review the claim 
for a compensable rating for bilateral 
iritis.  If the claim is denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals


 

